Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/022,871 filed on 9/16/20. Claims 1 - 20 has been examined.
Claim Objections
3.	Claims 1 and 11 objected to because of the following informalities:  it claims the sampling factor M and the sampling factor N/M; however M and N is not specifically defined.  It is understood it seems like M and N is integer greater or equal than 1. Appropriate correction is required.
4.	Claims 19 is objected to because of the following informalities:  it claims I/Q samples; however, the abbreviation isn’t defined in the claim. It is understood that I/Q represents In-phase and Quadrature-phase. Appropriate correction is required. 
5.	Dependent claims stays objected as the independent claims are objected.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632